ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before KING, JOHNSON and HIGGINBOTHAM, Circuit Judges.
PER CURIAM:
The Joint Motion to Remand to Effectuate Settlement filed by all parties is hereby granted; and this case is remanded to the United States District Court for the Eastern District of Louisiana for the limited purpose of effectuating a settlement. Jurisdiction of the appeals is hereby retained. Upon notification that a consent judgment has been entered by the district court, the appeals will be dismissed. We express no opinion, of course, on the settlement or judgment.
REMANDED.